In this proceeding pursuant to sections 707 (subd. 4) and 716 (subd. 6, par. [a]) of the Labor Law to review and set aside respondent’s order dated March 31, 1970, which directed petitioner to cease from refusing to bargain collectively with Local 1199, Drug & Hospital Union, AFL-.CIO, as the exclusive bargaining representative for certain described employees of petitioner, respondent cross-moves to dismiss the proceeding as untimely and said Local 1199, etc., moves to intervene and to dismiss the proceeding. Motions of respondent and Local 1199, etc., granted; *625proceeding dismissed, with costs. In our opinion, this proceeding is untimely as a matter of law (CPLR 217). In addition, no plausible excuse has been offered for the delay of almost 14 months in seeking review of respondent’s order or for petitioner’s failure to file the petition herein, which also seeks consolidation of this proceeding with the confirmation proceeding commenced in this court in August, 1970 pursuant to section 716 (subd. 6, par. [b]) of the Labor Law. Under the circumstances of this case, petitioner has been guilty of laches. Hopkins, Acting P. J., Munder, Martuscello, Latham and Christ, JJ., concur.